DISSENT GILDEA, Chief Justice (dissenting). Minnesota has long recognized the common-law rule of employment at will. Consistent with this principle, an employer may terminate an employee for any or no reason and cannot be sued for wrongful discharge. See Cederstrand v. Lutheran Bhd., 263 Minn. 520, 117 N.W.2d 213, 221 (1962). We have repeatedly held that the Legislature abrogates the common law only through express wording or by necessary implication. The majority admits that the statute at issue “does not explicitly prohibit or punish wrongful discharge.” Yet, the majority surprisingly holds that the Legislature abrogated the common-law employment-at-will rule by express wording. Because this holding represents a fundamental departure from our precedent and Minnesota’s employment-at-will rule, I respectfully dissent. I. At issue in this appeal is whether the Legislature — through the Minnesota Fair Labor Standards Act (MFLSA), Minn. Stat. §§ 177.21-.35 (2016) — abrogated the common-law rule of employment at will. The “employment-at-will rule — foundational in American employment law for well over a century — protects the freedom of the employer and employee to contract.” Dukowitz v. Hannon Sec. Servs., 841 N.W.2d 147, 152 (Minn. 2014). Under the rule, an “employer-employee relationship is terminable at the will of either; the employer can summarily dismiss the employee, the employee is under no obligation to remain at the job.” Cederstrand, 117 N.W.2d at 221. The majority concludes that Minn. Stat. § 177.24, subd. 3, abrogates the common-law rule. This statute provides that employers may not require employees to share tips: No employer may require an employee to contribute or share a gratuity received by the employee with the employer or other employees or to contribute any or all of the gratuity to a fund or pool operated for the benefit of the employer or employees. This section does not prevent an employee from voluntarily sharing gratuities with other employees. Minn. Stat. § 177.24, subd. 3. The statute also specifies a remedy. If the employer violates this provision, the commissioner of labor and industry “may require the employer to pay restitution in the amount of the gratuities diverted.” Id. I disagree with the majority that this statute overcomes the common-law employment-at-will rule. A. We presume that “statutes are consistent with the common law, and if a statute abrogates the common law, the abrogation must be by express wording or necessary implication.” Ly v. Nystrom, 615 N.W.2d 302, 314 (Minn. 2000). The majority concedes that “the MFLSA does not explicitly prohibit or punish wrongful discharge with regard to tip sharing.” In the absence of an express statement creating a cause of action for wrongful discharge, the statute does not overcome the common law by “express wording.” Id. The Legislature has demonstrated time and time again that it knows how to abrogate the common-law employment-at-will rule through the “express wording” our standard requires. Id. For example, the Legislature has explicitly provided for a cause of action for wrongful or retaliatory discharge under the Workers’ Compensation Act, Whistleblower Act, Occupational Safety and Health Act, Human Rights Act, and Domestic Abuse Act, among many other acts. See, e.g., Minn. Stat. § 144.4196, subd. 2(a), (b) (2016) (providing that an “employer shall not discharge” an employee “because the employee has been in isolation or quarantine” and providing “a civil action for recovery of lost wages”); Minn. Stat. '§ 176.82, subd. 1 (2016) (providing that “[a]ny person discharging ... an employee for seeking workers’ compensation benefits ... is liable in a civil action”); Minn. Stat. §§ 181.932, subd. 1, 181.935 (2016) (providing that an “employer shall not discharge” an employee for making protected reports under the Whis-tleblower Act and providing for “a civil action” for violations of section 181.932); Minn. Stat. §§ 181.953, subd. 10, 181.956, subd. 2 (2016) (providing that an “employer shall not discharge an employee” for specified test results under the statutes governing drug and alcohol testing and that an employer may be liable “in a civil action”); Minn. Stat. § 182.669, subd. 1 (2016) (providing that an “employee may bring a private action in the district court for relief under this section,” which covers employees “discharged” for asserting rights involving occupational safety and health, standards); Minn. Stat. §§ 192.325-.36 (2016) (providing, that “[a]n employer may not ... discharge” an employee “because of the membership of that employee’s spouse, parent, or child in the military forces” and that the employee “may bring an action to recover actual damages”); Minn. Stat. §§ 363A.08, subd. 2(2), 363A.33 (2016) (providing a cause of action for an employee seeking redress for unfair employment practices, including employees who are “discharge[dj” because of race, color, creed, religion, national origin, sex, and other specified statuses and conditions); Minn. Stat. § 518B.01, subd. 23 (2016) (providing that an “employer shall not discharge”' an employee for taking “reasonable time off from work to obtain or attempt to obtain relief’ under the Domestic Abuse Act and providing “a civil action for recovery of damages”); Minn. Stat. §§ 550.136, subd. 13, 551.06 (2016) (providing that an “employer shall not discharge” an employee as' a result of an authorized earnings levy and that a court may order reinstatement and other appropriate relief); Minn. Stat. § 571.927 (2016) (providing that an “employer shall not discharge ... an employee as a result of an earnings garnishment” and providing for “a civil action”); Minn. Stat. § 593.50 (2016) (providing that an employee who has been “discharge[d]” for sérving as a juror “may bring a civil action for recovery of wages lost” and “for an order requiring the reinstatement of the employee”); Minn. Stat. § 609.748, subd. 10 (2016) (providing that an “employer shall not discharge” an employee for taking “reasonable time off from work to obtain or attempt to obtain” a harassment restraining order and that the employee “may bring a civil action for recovery of damages”); Minn. Stat. § 611A.036 (2016) (providing that an “employer shall not discharge” a crime victim or witness for taking “reasonable time off from work to attend a criminal proceeding” and providing for “a civil action”). And even more importantly for this case, the Legislature has specifically addressed wrongful discharge in other provisions of the MFLSA. See Minn. Stat. § 177.32, subd. 2 (providing that an employer shall be fined if convicted of discharging an employee for complaining about unpaid wages, instituting a proceeding. under the MFLSA, or testifying in any such proceeding). Even the very statute at issue here contains express language that prohibits an employer from taking “any action to displace an employee” in order to hire another employee at the minimum wage. Minn. Stat. § 177.24, subd. l(c)-(e). As the majority concedes, the tip-sharing statute provides nothing even remotely similar to the express language referencing “discharge” in all of these other statutes. The majority nevertheless concludes that there is an express overruling of the common-law employment-at-will rule because the MFLSA provides a broad remedy for violation of its provisions in Minn. Stat. § 177.27, subd. 8. The majority essentially uses the remedies provision to éxpand the scope of actionable violations under the MFLSA. The majority’s bootstrapping analysis fails. To support its reliance on the remedies provision in the MFLSA, the majority rewrites our “express wording” standard. Specifically, the majority asserts that no “specific language” , is needed for'the Legislature to abrogate the common law. The majority is wrong. We require that the statute make “express reference”. to the common-law principle at issue before we can conclude that .the Legislature has abrogated the principle. Brekke v. THM Biomedical, Inc., 683 N.W.2d 771, 776 (Minn. 2004); see also Rosenberg v. Heritage Renovations, LLC, 685 N.W.2d 320, 328-29 n.7 (Minn. 2004) (identifying a workers’ compensation statute as an example of abrogation by express wording because that statute provided that “‘[t]he liability of an employer prescribed by this chapter is exclusive and in the place of any other liability to such employee’ ” (quoting Minn. Stat. § 176.031 (2002))). Tfiat standard is plainly not met here. Indeed, the majority cannot point to any language in the . tip-sharing statute, Minn. Stat. § 177,24, subd. 3, that references wrongful discharge (unlike- all of the many other statutes discussed above that do specifically address wrongful discharge) or the employment-at-will principle. The remedies statute likewise says nothing about wrongful discharge, Under Minn. Stat. § 177.27, subd. 8, “[a]n employee may bring a civil action seeking redress for a violation or violations of sections 177.21 to 177.44 directly to district court” and “may seek damages and other appropriate relief provided by subdivision 7 and otherwise provided by law.” The majority suggests that because the relief provided by subdivision 7 includes “back pay,” Minn. Stat. § 177.27, subd. 7, and because back pay is “a type of damages typically awarded in wrongful-discharge actions,” the MFLSA “expressly provides a cause of action for an employee who is terminated for failing to share tips.” The problem with the majority’s express-wording analysis, however; is that subdivision 8 does not reference wrongful discharge or otherwise purport to prohibit employers from terminating employees. -This section provides a cause of action only for employees seeking redress “for a violation or violations of sections 177.21 to 177.44.” Minn. Stat. § 177.27, subd. 8 (emphasis added). Therefore, 'in order for subdivision 8 to be at all relevant to the abrogation-by-express-wording question, there must first be a violation of some other provision in the MFLSA. In other words, the MFLSA must prohibit- employers from terminating employees for tip sharing and then if such a prohibition was violated; subdivision 8 might be relevant to the abrogation question. But there is no such violation in this case. This is so because' the statute at issue, Minn. Stat. § 177.24, subd. 3, does hot prohibit employers from terminating employees; it- merely says that ah employer cannot require tip sharing.'-Subdivision 3, in fact, makes no explicit reference to discharge" and the remedy specified in the statute is not a cause of action for wrongful discharge. The remedy is limited to “restitution in the amount of the gratuities diverted.” Id. In short, the tip-sharing statute does not say, by “express wording,” Ly, 615 N.W.2d at 314, that an employer cannot discharge an employee for refusing to share tips. Without the prohibition in subdivision 3, the violation the majority needs to sustain its reliance on subdivision 8 is completely lacking and its analysis, falls apart. •Unconstrained by the plain language of the statutes or by our precedent, the majority supports its desired outcome by concluding that because the MFLSA “contains no language prohibiting an employee from suing an employer for wrongful- discharge resulting from the employee’s refusal to share tips,” the statute , must permit an employee to sue. (emphasis added). This conclusion — looking at whether there is specific language that expresses the Legislature’s intention to retain the common law rather than an intention to abrogate the common law — represents a drastic shift in our “express-wording” analysis. I would not rewrite our standard; I would simply apply it. As we recognized in Dukowitz, after citing a variety of statutes that “explicitly furnished a civil remedy for retaliation,”, the “Legislature’s policy choice to create a civil cause of action for one group of employees .. but not another” demonstrates that.,“the Legislature ‘knows how" to accomplish a particular objective if it wishes to do so.” Dukowitz, 841 N.W.2d at 154 & n.4 (quoting In re Hubbard, 778 N.W.2d 313, 323 (Minn. 2010)). I would follow this same analysis here. Because the Legislature knows how to create a- cause of action for • wrongful discharge but did not create such a cause of action for violations of the tip-sharing provision, I conclude that the MFLSA does-not expressly abrogate the common-law employment-at-will rule when it comes to tip sharing. B. Because the Legislature did not expressly abrogate the common-law employment-at-will rule in the MFLSA, it is necessary to determine whether the MFLSA by necessary implication abolishes the common-law employment-at-will rule. Apparently recognizing that the necessary-implication standard is not met, the majority does not even attempt to analyze the MFLSA against this standard. I agree with the majority that the necessary-implication standard is not met here. Our cases recognize the rigorous nature of the necessary-implication standard. For example, in Urban v. American Legion Dept of Minnesota, the issue was whether the Legislature abrogated the common-law doctrine of respondeat superior through passage of the Civil Damages Act, Minn. Stat. §§ 340A.501, 801 (2004). 723 N.W.2d 1, 5 (Minn. 2006). Because a provision in the Act made employers “responsible” for their employees’ sales of alcohol, Minn. Stat. § 340A.501, we held that the statute, by necessary implication, abrogated the common law. Urban, 723 N.W.2d at 5. To conclude otherwise, we said, would render the provision in the statute imposing responsibility on employers based on their employees’ sales — Minn. Stat. § 340A.501—superfluous, 723 N.W.2d at 5; see also Shaw Acquisition Co. v. Bank of Elk River, 639 N.W.2d 873, 877 (Minn. 2002) (declining to hold that a statute abrogated a common-law rule where the statute , did not “specifically address” the subject or “contain a clear mandate” inconsistent with the common-law rule). In this case, the MFLSA does not specifically address discharge in the tip-sharing context, and maintaining the. common-law employment-at-will rule does not render any provision in the MFLSA superfluous or violate a .clear mandate in the Act. Even though employers cannot be sued for discharging employees who refuse to share tips, employers are still prohibited from requiring employees to share tips, and they can be punished for violating this statutory prohibition. • When an employer violates the tip-sharing provision, Minn. Stat. § 177.24, subd. 3, states that the commissioner of labor and industry “may require the employer to pay restitution in the amount of the gratuities diverted.” The Legislature also provided other civil, administrative, and criminal remedies. For example, the commissioner may “order the employer to cease and desist from engaging in the violative practice,” and ah employee may bring a civil action to recover the diverted gratuities and “an additiohal equal amount as liquidated damages.” Minn! Stat. § 177.27, subds. 7-8; see also Minn. Stat. § 177.32, subd. 1(9) (providing that an employer that “violates any provision of sections 177.21 to 177.44” is “guilty of a misdemeanor”). In light of this broad range of remedies, there can be no necessary implication that the Legislature intended to create a cause of action for wrongful discharge. To the contrary, by holding that the MFLSA “provides a cause of action for an employee who is terminated for failing to share tips,” the majority has “create[d] a remedy beyond the one that the Legislature has already provided.” Dukowitz, 841 N.W.2d at 154. Because there is no basis to conclude that the Legislature intended to abrogate the employment-at-will rulé in the tip-sharing context, I would reverse the court of appeals and reinstate the judgment of the district court. II. As set forth in section I above, the analysis in this case is relatively straightforward if one follows the plain language of the tip-sharing statute and our precedent. The majority takes a different path and in doing so makes policy judgments that belong to the Legislature. The majority holds that “Minn. Stat. § 177.24, subd. 3, unambiguously prohibits an employer from terminating an employee for refusing to share gratuities.” At the same time, however, the majority freely admits that the MFLSA does not contain any language concerning discharge in the context of tip sharing. As discussed above, although Minn. Stat. § 177.24, subd. 3, does provide that an employer may not require employees to share tips, the statute does not provide that an employer may not discharge employees for asserting their right not to share tips. If the Legislature had intended to make terminating an employee for refusing to share tips a violation of the MFLSA, the Legislature “would have clearly so stated in the law.” State ex rel. Verbon v. Cty. of St. Louis., 216 Minn. 140, 12 N.W.2d 193, 196 (1943) (refusing to construe a statute “as abrogating a rule of the common law unless such intention is clearly expressed”). Instead of examining legislative intent to abrogate the common-law rule of employment at will, as our precedent requires, the majority opines that it would be unreasonable to allow employers to circumvent the protections of the MFLSA “by terminating employees who do not follow the employers’ illegal requirements,” such as requiring employees to share tips. Therefore, the majority holds that “Minn. Stat. § 177.24, subd. 3, unambiguously prohibits an employer from terminating an employee for refusing to share gratuities.” The majority effectively concludes that it is unreasonable for the Legislature to provide certain remedies when an employer unlawfully requires employees to share tips — such as the recovery of diverted tips and injunctive relief — but not provide a cause of action for employees who were terminated for failing to share tips. The Legislature’s choice to provide certain remedies, but not others (such as a cause of action for wrongful discharge), is a matter of legislative policy. According to the majority, it is unreasonable to interpret the statute in a way that would allow an employer to terminate an employee for refusing to share tips. But the employer’s freedom to terminate an employee for any reason — even “a bad reason” — is a key aspect of the common-law employment-at-will rule. 17 Stephen F. Befort, Minnesota Practice — Employment Law & Practice § 13:1 (3d ed. 2011) (“Briefly stated, employment-at-will means that an employer can fire an employee for a good reason, for a bad reason, or for no reason.”). Our prior decisions have made clear that it is up to the Legislature — not our court— to establish any public policy limitations to the employment-at-will doctrine. Dukowitz, 841 N.W.2d at 152-53; Nelson v. Productive Alts., Inc., 715 N.W.2d 452, 457 n.5 (Minn. 2006). We explained that the decision to provide a cause of action for wrongful discharge is precisely the kind of policy determination that is properly left to the Legislature. Dukowitz, 841 N.W.2d at 153 (noting the court’s “hesitation ... to declare the public policy of the state in employer-employee relationships,” particularly when the issue implicates “the common-law, employment-at-will rule”). For example, in Dukowitz, we refused to recognize a cause of action arising from an employer’s termination of an employee who applied for unemployment benefits, despite a statute that expressly prohibits an employer from obstructing or impeding an application for unemployment benefits, Minn. Stat. § 268.192, subd. 1 (2016). 841 N.W.2d at 153-54. We “decline[d] to expand the public-policy exception to the employment-at-will rule,” explaining that “the Legislature has already delineated the consequences” for a statutory violation, including “an extensive scheme of administrative and criminal penalties.” Id. at 15S.1  Contrary to Dukowitz, the majority usurps the policymaking role of the Legislature by rewriting Minn. Stat. § 177.24 to prohibit an employer from terminating an employee for refusing to share tips. But making legislative policy is not the court’s role. It is the court’s “role to rely on what the Legislature intended” — not “what may appear to be supported by public policy.” Dahlin v. Kroening, 796 N.W.2d 503, 508 (Minn. 2011); see also Caldas v. Affordable Granite & Stone, Inc., 820 N.W.2d 826, 836 (Minn. 2012) (stressing that “the court’s role” in interpreting an unambiguous statute “is to enforce the language of the statute and not explore the spirit or purpose of the law”). Even more alarmingly, the majority’s rationale will result in the judicial creation of a cause of action for wrongful discharge for the violation of any MFLSA provision that imposes a requirement on an employer — and indeed, virtually any statutory provision that imposes a requirement on an employer — without the requisite showing of express wording or necessary implication to abrogate Minnesota’s employment-at-will rule.2 In sum, the majority makes a drastic change to the common-law employment-at-will rule in Minnesota that undermines our precedent and exceeds our authority. See Donnelly v. Minneapolis Mfg. Co., 161 Minn. 240, 201 N.W. 305, 307 (1924) (“Courts are not permitted by construction to carry a statute, particularly one in derogation of the common law, beyond its clearly defined scope.”). III. Applying the plain language of Minn. Stat. § 177.24, subd. 3,1 conclude that the Legislature has not by express language or necessary implication abrogated the common-law employment-at-will rule. Therefore, because the MFLSA does not provide a cause of action for wrongful discharge in the context of tip sharing, I would reverse the court of appeals and reinstate the judgment of the district court.  . Although the majority distinguishes Dukow-itz on the basis that the discharged employee was not arguing that the Legislature had created a statutory cause of action in the unemployment context, the majority’s reasoning here is fundamentally at odds with the reasoning underlying our decision in Dukowitz. In Dukowitz, we indicated that the Legislature is better "equipped to balance the competing interests of employers, employees, and the public to determine whether, and when, an employer violates the public policy of the state by discharging an employee.” 841 N.W.2d at 153. But then when the Legislature has made that policy determination and elected to provide other remedies for an employer's violation of the tip-sharing provision, the majority holds that it is unreasonable for the Legislature to decline to provide a cause of action for wrongful discharge. Id. (recognizing that a judicially created cause of action "is particularly inappropriate when the Legislature has already provided other remedies to vindicate the public policy of the state”).   . The majority points to the polygraph statute, Minn. Stat. § 181.75 (2016), as ah example of a statutory exception to the employment-at-will rule, citing our decision in Nelson v. Productive Alternatives, Inc., 715 N.W.2d 452 (Minn. 2006). Although we described the polygraph statute in a parenthetical as "providing a cause of action for employees who are discharged in retaliation for refusing to take a lie-detector test,” Id. at 454 n.1, the majority acknowledges that the polygraph statute "does not specifically prohibit an employer from discharging an employee for refusing to take a polygraph test,” and the majority acknowledges that our description of the statute in Nelson was "dictum.” The description of the polygraph statute in Nelson was, unfortunately, a mischaracterization of the statute, but in any event, the description has no prece-dential value.